DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/043502 (“Asano”) in view of US 2013/0200348 (“Pillow”), and as evidenced by US 2019/0305225.	3
III. Response to Arguments	9
Conclusion	9


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/043502 (“Asano”) in view of US 2013/0200348 (“Pillow”), and as evidenced by US 2019/0305225.
US 2019/0305225 is in the patent family of Asano.  As such, US 2019/0305225 is used as a translation of Asano, and all citations to Asano in the rejection will be from US 2019/0305225.  Each of US 2019/0305225 and Asano was cited in the previous Office action as relevant but not relied on to make rejections (Non-Final Rejection mailed 02/28/2022 at p. 9). 
Claim 1 reads,
1. (Currently Amended) A charge transport polymer comprising 
[1] a molecular chain and terminal groups bonded to the molecular chain, wherein 
[2] the charge transport polymer is a branched polymer and has a structure branched in three or more directions,
[3a] the terminal groups comprise 
[3b] a terminal group P containing a polymerizable functional group, and 
[3c] a terminal group B containing an aromatic hydrocarbon group substituted with a branched or cyclic substituent, and among carbon atoms contained in a ring of the aromatic hydrocarbon group, 
[3d] when a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the branched or cyclic substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater).  
With regard to claim 1, Asano discloses,
1. (Currently Amended) A charge transport polymer [¶ 62] comprising 
[1] a molecular chain [L and B: ¶¶ 65-69; e.g. “Monomer 2” and “Monomer 3”, respectively in ¶ 138] and terminal groups [T: ¶¶ 65, 70-72; T1 and T2: ¶ 138] bonded to the molecular chain [¶¶ 65], wherein 
[2] the charge transport polymer is a branched polymer and has a structure branched in three or more directions [branching due to the B monomers at ¶¶ 65, 73-75],
[3a] the terminal groups [T: ¶¶ 65, 70-72; T1 and T2: ¶ 138] comprise 
[3b] a terminal group P containing a polymerizable functional group [i.e. T1, e.g. “Monomer 1” in ¶ 138], and 
[3c] a terminal group B containing an aromatic hydrocarbon group substituted with a branched or cyclic substituent, and among carbon atoms contained in a ring of the aromatic hydrocarbon group [i.e. T2, e.g. “Monomer 4” in ¶ 138],
[3c] … [not taught].
With regard to the specific examples of the charge transport polymer made, Asano provides several examples (i.e. examples 1-1 through 1-5) in Table 1 on page 16 using each of the linear monomer L, the branched monomer B, and the polymerizable terminal monomer T1 (“Monomer 1”, reproduced below) and a polymerizable monomer T2 (“Monomer 4”, reproduced below).

    PNG
    media_image1.png
    100
    279
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    63
    267
    media_image2.png
    Greyscale

This is all of the features of claim 1 disclosed in Asano.

With regard to feature [3d] of claim 1, 
[3d] when a carbon atom that is bonded to the molecular chain is numbered 1, and numbers are assigned in order to adjoining carbon atoms, then the branched or cyclic substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater).
Asano does not teach that the “branched or cyclic substituent is bonded to a carbon atom numbered 1+2n (wherein n is an integer of 1 or greater)” of the aromatic group of the “terminal group B, as required by feature [3d], showing instead that the alkyl group has eight carbons, is linear, and is attached at the ortho position (i.e. the 4 carbon) of the phenyl ring.
Pillow is drawn to the same endeavor as the Instant Invention, i.e. improving the solubility of organic compounds in solvents used to make inks for OLEDs, wherein the inks are applied to a display substrate by ink jet printing or spin coating.  Pillow solves the problem in the same manner as in the Instant Invention, i.e. by using a terminal group having an aromatic hydrocarbon group substituted with a branched hydrocarbon at the meta position of the aromatic hydrocarbon, i.e. the claimed position of “1+2n (wherein n is an integer of 1 or greater)”.  In this regard, Pillow states,
[0108] …  Preferred solubilising substituents are straight chain or branched alkyl or alkoxy, preferably alkyl.  Two specific examples of such compounds are illustrated below:

    PNG
    media_image3.png
    288
    538
    media_image3.png
    Greyscale

[0109] Solubilising substituents in the meta-position of terminal aryl groups may be particularly advantageous for improved solubility.
(Pillow: ¶¶ 108-019; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a branched alkyl group having, e.g., six carbons, at one or both of the meta positions (i.e. 3 and 5 carbons) of the phenyl ring, rather than at the ortho position shown in Asano, in order to improve the solubility versus that provided by substitution at the ortho position, as taught by Pillow.  As such, Pillow may be seen as an improvement to Asano in this regard.  (See MPEP 2143.)
This is all of the features of claim 1.

With regard to claim 2, Asano further discloses,
2. (Original) The charge transport polymer according to Claim 1, comprising from 3 to 60 mol% of structural units containing the terminal groups T, based on all structural units [L + B + T] of the charge transport polymer [i.e. “even more preferably” > 15 mol% and < 50 mol %; ¶ 84].


With regard to claim 3, Asano modified according to Pillow further teaches,
3. (Previously Presented) The charge transport polymer according to Claim 1, wherein the branched or cyclic substituent contains a branched alkyl group of 3 to 10 carbon atoms.
Pillow teaches an alkyl group having six carbon atoms that can be branched, as explained under claim 1.

With regard to claim 4, Asano modified according to Pillow further teaches,
4. (Previously Presented) The charge transport polymer according to Claim 1, comprising from 15 to 95 mol% of the terminal group B [i.e. non-polymerizable T2], based on all of the terminal groups.
For the example charge transport polymers 1-1 through 1-5 in Table 1 on page 16, Asano uses 0.1 mmol of the polymerizable terminal monomer T1 (i.e. “Monomer 1”) and 1.9 mmol of the non-polymerizable monomer T2, i.e. “Monomer 4” (Asano: ¶ 138), which is 1.9/2 × 100 = 95 mol%.  
As explained under claim 1, the non-polymerizable monomer T2 of Asano may be modified to use a branched alkyl having, e.g. six carbon atoms, at one or both of the meta-positions, i.e. the 3 and 5 carbons, of the phenyl ring, in order to improve solubility, as taught in Pillow.  
As such, even with the modification of the alkyl group on the phenyl ring of Asano according to Pillow, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a ratio of T2:T1 already disclosed in Asano, because Asano uses this ratio in, not only the example charge transport polymers in Table 1 (Asano: ¶ 138), but also in the example charge transport polymers in Tables 2 through 6 (Asano: ¶¶ 143, 149, 153, 157, 161).

With regard to claims 5, 6, and 8-20, Asano further discloses,
5. (Previously Presented) The charge transport polymer according to Claim 1, wherein the polymerizable functional group [e.g. T2, supra] contains at least one type of group selected from the group consisting of groups having a carbon-carbon multiple bond, groups having a small ring [i.e. an oxetane ring in “Monomer 1”] and heterocyclic groups.
6. (Previously Presented) The charge transport polymer according to Claim 1, comprising at least one type of structure selected from the group consisting of substituted or unsubstituted aromatic amine structures [e.g. “Monomer 3” at p. 15], substituted or unsubstituted carbazole structures [e.g. “Monomer 5 at p. 16], substituted or unsubstituted thiophene structures, substituted or unsubstituted bithiophene structures, substituted or unsubstituted benzene structures [e.g. “Monomer 6” at p. 16] and substituted or unsubstituted fluorene structures [e.g. “Monomer 8” at p. 16].
8. (Previously Presented) A charge transport material comprising the charge transport polymer according to Claim 1 [¶¶ 121-123].
9. (Previously Presented) An ink composition comprising the charge transport polymer according to Claim 1 [¶¶ 105-106].
10. (Previously Presented) An organic layer formed using the charge transport polymer according to Claim 1 [¶¶ 110-112].
11. (Original) An organic electronic element having the organic layer according to Claim 10 [¶ 113].
12. (Original) An organic electroluminescent element having the organic layer according to Claim 10 [¶¶ 114-115].
13. (Previously Presented) A display element comprising the organic electroluminescent element according to Claim 12 [¶¶ 134-135].
14. (Original) An illumination device comprising the organic electroluminescent element according to Claim 12 [¶¶ 132-135].
15. (Original) A display device comprising the illumination device according to Claim 14, and a liquid crystal element as a display unit [¶¶ 134-135].
16. (Previously Presented) An ink composition comprising the charge transport material according to Claim 8, and a solvent [¶¶ 105-106].
17. (Previously Presented) An organic layer formed using the charge transport material according to Claim 8 [¶¶ 110-112].
18. (Previously Presented) An organic layer formed using the ink composition according to Claim 9 [¶¶ 105, 110-112].
19. (New) The charge transport polymer according to Claim 1, wherein the charge transport polymer has a structure branched in three directions [the examples in Table 1 at p. 16 using any of Monomers 3, 5 and 6].
20. (New) The charge transport polymer according to Claim 1, wherein the charge transport polymer has a structure branched in more than three directions [the examples in Table 1 at p. 16 using any of Monomers 7 and 8].

III. Response to Arguments
Applicant’s arguments filed 06/23/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814